Matter of Davis v Burton (2020 NY Slip Op 04042)





Matter of Davis v Burton


2020 NY Slip Op 04042


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


579 CAF 19-01556

[*1]IN THE MATTER OF SCOTT W. DAVIS, PETITIONER-APPELLANT,
vLINDA S. BURTON, RESPONDENT-RESPONDENT. 


TRACY L. PUGLIESE, CLINTON, FOR PETITIONER-APPELLANT. 
DANIEL M. GRIEBEL, TONAWANDA, FOR RESPONDENT-RESPONDENT. 
ROBERT C. BALDWIN, BARNEVELD, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Herkimer County (John J. Brennan, J.), dated April 4, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court